Citation Nr: 0827505	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  06-39 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for sleep apnea.


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The veteran had active service from March 1987 to July 1987 
and from June 2005 to January 2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating action in which the 
Department of Veterans Affairs Regional Office (RO) in 
Jackson, Mississippi denied service connection for sleep 
apnea.  


FINDING OF FACT

Clear and unmistakable evidence demonstrates that sleep apnea 
existed before the veteran entered into active duty and did 
not advance beyond its natural progress while in service.  

CONCLUSION OF LAW

Sleep apnea was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.306 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court also 
explained that proper notification must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, a January 2006 letter informed the 
veteran of the requirements for his service connection claim.  
This document also notified him that VA would make reasonable 
efforts to help him obtain necessary evidence with regard to 
this issue but that he must provide enough information so 
that the agency could request the relevant records.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II); VAOPGCPREC 1-2004 (February 24, 2004); and 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

A May 2006 letter also informed the veteran of the type of 
evidence necessary to establish the degree of disability 
(element #4) and an effective date (element #5).  See 
Dingess/Hartman, 19 Vet. App. at 488.  In any event, as will 
be discussed below, the Board finds that the evidence of 
record does not support a grant of service connection for 
sleep apnea.  In light of this denial, no rating or effective 
date will be assigned.  Thus, the Board finds that there can 
be no possibility of any prejudice to the veteran in 
proceeding with the issuance of a final decision of the sleep 
apnea service connection claim adjudicated in this decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the service connection issue adjudicated in this decision.  
All relevant treatment records adequately identified by the 
veteran have been obtained and associated with his claims 
folder.  Additionally, the veteran has been accorded a 
pertinent VA examination.  

The Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran in the 
development of the claim adjudicated in this decision.  Under 
the circumstances of this case, additional efforts to assist 
the veteran in accordance with the VCAA would serve no useful 
purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (which holds that strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result in 
a particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Importantly, the veteran has pointed to no 
other pertinent evidence which has not been obtained.  
Consequently, the Board will proceed to adjudicate the 
following service connection claim, based upon the evidence 
currently of record.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2007); Pelegrini II; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Analysis

The veteran contends that sleep apnea occurred while the 
veteran was on active duty.  In a May 2006 statement, he 
reported that he was first diagnosed with sleep apnea by a 
private doctor in December 2005 and later by a service 
department clinician in January 2006.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2007).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  

A veteran is afforded a presumption of sound condition upon 
entry into service, except for any defects noted at the time 
of entry examination.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  That presumption can be rebutted by clear and 
unmistakable evidence that a disability existed prior to 
service and was not aggravated by service.  See Monroe v. 
Brown, 4 Vet. App. 513, 515 (1993); Green v. Derwinski, 
1 Vet. App. 320, 322 (1991); 38 C.F.R. § 3.304(b).  

A private pre-service medical record from May 2005 shows that 
the veteran's private physician wanted a sleep study done to 
"rule out" obstructive sleep apnea syndrome.  Many private 
pre-service records before May 2005 note that the veteran 
suffered from fatigue.  

Service treatment records show that a private diagnosis of 
sleep apnea was recognized by a VA physician in January 2006, 
while the veteran was still in service.  Post-service private 
medical records from February, March, and April 2006 confirm 
a diagnosis of and treatment for sleep apnea.  

The veteran submitted a letter from his private treating 
physician dated December 2006.  In the letter, the private 
physician states he was writing to refute the notion that the 
veteran's sleep apnea preexisted service.  The private 
physician wrote:  "Simply stated, the diagnosis of sleep 
apnea for [the veteran] was not made until August of 2006, 
and one cannot make a statement that it was pre-existing 
prior to that."  

In October 2007, the veteran was given a VA examination.  The 
VA examiner reviewed the veteran's claims file extensively, 
including all of the veteran's private medical records and 
service treatment records.  In her report, the examiner 
diagnosed sleep apnea and opined that sleep apnea had not 
worsened beyond natural progression due to military service.  
The examiner also agreed with the veteran's private treating 
physician on two points:  First, suffering from fatigue is 
not the equivalent of a diagnosis of sleep apnea; and second, 
a presumptive diagnosis is not necessarily a definitive 
diagnosis.  The examiner then pointed out that the private 
physician's presumptive diagnosis was proven correct.  The 
examiner concluded:  "It is more likely than not that the 
veteran's obstructive sleep apnea preceded military 
service."

As to the presumption of sound condition, the private doctor 
noted in his letter of December 2006 that the diagnosis of 
the veteran was not made until the veteran was on active 
duty.  However, the law does not require simply a firm 
diagnosis on active duty but that the presumption of sound 
condition may be rebutted "where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment was not aggravated by such 
service."  38 U.S.C.A. §§ 1111 (West 2002).  The May 2005 
medical record notation made prior to service is clear and 
unmistakable evidence that the private physician found 
symptoms of sleep apnea prior to service.  Also, the 
subsequent private medical and service treatment records show 
confirmation of what the private physician suspected.  

The Board has considered the issue of aggravation of sleep 
apnea and has determined that aggravation did not occur.  
Aggravation was addressed by the VA examiner in her October 
2007 report when she stated that the sleep apnea was not 
worsened beyond natural progression due to military service.  
The Board also has considered the December 2006 opinion of 
the private doctor, however, mere diagnosis of sleep apnea is 
not evidence of aggravation.  

The only competent medical evidence supporting the veteran's 
claim comes from the private physician who recommended sleep 
studies for sleep apnea before the veteran entered his recent 
period of active service.  The doctor's emphasis on the 
diagnosis does not credibly refute or explain away his pre-
service findings and recommendation.  The doctor suspected 
sleep apnea and was later proven correct.  Clearly and 
unmistakably sleep apnea existed before the veteran entered 
active service.  

In support of the veteran's claim, his private physician 
emphasized that it was diagnosed during the veteran's active 
service.  However, a diagnosis simply reflects the presence 
of the disorder and does not mean that it began in service or 
increased in severity during service.  The private 
physician's opinion emphasizes the diagnosis in service, 
without actually identifying any increased severity, or 
explaining why an inservice onset should be presumed from the 
diagnosis.  The findings of sleep apnea during service were 
the result of follow-up studies done as a result of the 
findings before service.  Neither private nor service medical 
records reflect any change in the basic underlying condition 
and the medical opinion as to whether there was increased 
severity was to the effect that there was no increase.  Thus, 
the credible preponderance of evidence provides clear and 
unmistakable evidence demonstrating that the pre-existing 
sleep apnea was not aggravated in service.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for sleep apnea is denied.  



____________________________________________
CLIFFORD R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


